


Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (“Agreement”) is made as of May 20, 2005, between
LANDER CO., INC., a Delaware corporation (the “Company”) and JOSEPH FALSETTI
(the “Executive”).

 

1.

EMPLOYMENT.

 

The Company shall employ Executive, and Executive shall be employed by the
Company, upon the terms and subject to the conditions set forth in this
Agreement.

 

2.

TERM OF EMPLOYMENT.

 

The term of Executive’s employment under this Agreement shall be for an initial
term of of three (3) years, commencing on the date of this Agreement (the
“Term”), unless Executive’s employment is sooner terminated in accordance with
Section 5 below. The Term shall be automatically renewed for an additional
period of three (3) years unless either party sends the other party a notice of
non-renewal at least ninety (90) days prior to the expiration of the current
Term.

 

3.

DUTIES AND RESPONSIBILITIES.

 

 

(a)

Executive shall serve as Chairman and Chief Executive Officer and shall perform
such duties as may be assigned to Executive from time to time by the Board of
Directors of the Company.

 

 

(b)

Executive shall faithfully serve the Company and its affiliates, devote
Executive’s full working time, attention and energies to the business of the
Company and its affiliates and perform the duties under this Agreement to the
best of Executive’s abilities. Executive may make and manage his personal
investments provided the management of such investments do not impede
Executive’s ability to perform his duties hereunder and such investments in
other activities do not violate, in any material respect, the provisions of
Section 8 of this Agreement.

 

 

(c)

Executive shall (i) comply with all applicable laws, rules and regulations, and
all requirements of all applicable regulatory, self-regulatory, and
administrative bodies; (ii) comply with the Company’s rules, procedures,
policies, requirements, and directions; and (iii) not engage in any other
business or employment without the written consent of the Company.

 

1

--------------------------------------------------------------------------------




4.

COMPENSATION AND BENEFITS.

 

 

(a)

BASE SALARY.

 

During the Employment Term, the Company shall pay Executive a base salary at the
annual rate of four hundred fifty thousand ($450,000) dollars per year, or such
higher rate as may be determined from time to time by the Company (“Base
Salary”). Such Base Salary shall be paid in accordance with the Company’s
standard payroll practice for executives.

 

 

(b)

EXPENSE REIMBURSEMENT.

 

The Company shall promptly reimburse Executive for the ordinary and necessary
business expenses incurred by Executive in the performance of the duties
hereunder in accordance with the Company’s customary practices applicable to
executives, provided that such expenses are incurred and accounted for in
accordance with the Company’s policy.

 

 

(c)

BENEFIT PLANS.

 

Executive shall be eligible to participate in or receive benefits under any
profit sharing plan, medical and dental benefits plan, life insurance plan,
short-term and long-term disability plans, supplemental and/or incentive
compensation plans, or any other fringe benefit plan, generally made available
by the Company to executives working pursuant to this form of Agreement
(hereinafter referred to as “similarly situated executives”).

 

 

(d)

STOCK OPTION PLAN.

 

Executive shall also be eligible to receive options to purchase shares of the
Company’s common stock based upon performance objectives to be determined at the
sole discretion of the Board of Directors (or Compensation committee) of the
Company from time to time.

 

5.

TERMINATION OF EMPLOYMENT.

 

Executive’s employment hereunder may be terminated under the following
circumstances:

 

 

(a)

DEATH.

 

Executive’s employment hereunder shall terminate upon Executive’s death.

 

2

--------------------------------------------------------------------------------




 

(b)

TOTAL DISABILITY.

 

The Company may terminate Executive’s employment hereunder upon Executive
becoming “Totally Disabled”. For purposes of this Agreement, Executive shall be
“Totally Disabled” if Executive is physically or mentally incapacitated so as to
render Executive incapable of performing Executive’s duties under this
Agreement. Executive’s receipt of disability benefits under the Company’s
long-term disability plan or receipt of Social Security disability benefits
shall be deemed conclusive evidence of Total Disability for purpose of this
Agreement; provided, however, that in the absence of Executive’s receipt of such
long-term disability benefits or Social Security benefits, the Company’s Board
of Directors may, in its reasonable discretion (but based upon appropriate
medical evidence), determine that Executive is Totally Disabled.

 

 

(c)

TERMINATION BY THE COMPANY FOR CAUSE.

 

The Company may terminate Executive’s employment hereunder for “Cause” at any
time upon written notice to Executive.

 

For purposes of this Agreement, the term “Cause” shall mean any of the
following:

 

(i) conviction of a crime (including conviction on a nolo contendere plea)
involving a felony or, in the good faith judgment of the Company’s Board of
Directors, fraud, dishonesty, or moral turpitude;

 

(ii) material failure to perform employment duties after thirty (30) days’
written notice by certified mail of such failure to perform;

 

(iii) fraud or embezzlement;

 

(iv) any act of dishonesty or gross misconduct (whether in connection with
Executive’s responsibilities as an employee of the Company or otherwise) that
either materially impairs the Company’s business, goodwill or reputation or
materially compromises Executive’s ability to represent the Company with the
public; or

 

(v) breach of any of the covenants set forth in Section 8 hereof.

 

(vi) any determination of Cause under this Agreement shall be made by resolution
of the Company’s Board of Directors adopted by the affirmative vote of not less
than a majority of the entire membership of the Board of Directors at a meeting
called and held for that purpose and at which Executive is given an opportunity
to be heard.

 

3

--------------------------------------------------------------------------------




 

(d)

VOLUNTARY TERMINATION BY EXECUTIVE.

 

Executive may terminate employment hereunder at any time by providing ninety
(90) days’ written notice to the Company or for good reason as described in
Section 7 of this Agreement.

 

 

(e)

TERMINATION BY THE COMPANY WITHOUT CAUSE.

 

The Company may terminate Executive’s employment hereunder without Cause at any
time upon written notice to Executive.

 

6.

COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT.

 

In the event that Executive’s employment hereunder is terminated, Executive
shall be entitled to the following compensation and benefits upon such
termination:

 

 

(a)

TERMINATION BY REASON OF DEATH.

 

In the event that Executive’s employment is terminated by reason of Executive’s
death, the Company shall pay the following amounts to Executive’s beneficiary or
estate:

 

(i) Any accrued but unpaid Base Salary for services rendered to the date of
death, any accrued but unpaid expenses required to be reimbursed under this
Agreement; a pro-rata annual incentive compensation payment to the extent
payments are awarded to similarly situated executives and paid at the same time
as similarly situated executives are paid; immediate vesting of benefits
(including Company contributions) in profit sharing and savings plan; and any
vacation accrued to the date of death.

 

(ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c) hereof as determined and
paid in accordance with the terms of such plans, policies and arrangements.

 

(iii) As of the date of termination by reason of Executive’s death, stock
options awarded to Executive shall be fully vested. Executive’s estate or
beneficiary shall have up to one hundred eighty (180) days from the date of
death to exercise all such options.

 

4

--------------------------------------------------------------------------------




 

(b)

TERMINATION BY REASON OF TOTAL DISABILITY.

 

In the event that Executive’s employment is terminated by reason of Executive’s
Total Disability as determined in accordance with Section 5(b), the Company
shall pay the following amounts to Executive:

 

(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination. Executive shall
also be eligible for a bonus or incentive compensation payment to the extent
such awards are made to similarly situated executives, pro-rated for the year in
which Executive is terminated and paid at the same time as similarly situated
executives are paid.

 

(ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c) hereof shall be determined
and paid in accordance with the terms of such plans, policies and arrangements.

 

(iii) As of the date of termination by reason of Executive’s total disability,
Executive shall be fully vested in all stock option awards. Executive shall have
up to one hundred eighty (180) days from the date of termination by reason of
total disability to exercise all such options.

 

 

(c)

TERMINATION FOR CAUSE.

 

In the event that Executive’s employment is terminated by the Company for Cause
pursuant to Section 5(c), the Company shall pay the following amounts to
Executive:

 

(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination plus amount equal to one times (1x) Base Salary, any accrued but
unpaid expenses required to be reimbursed under this Agreement, any vacation
accrued to the date of termination.

 

(ii) As of the date of termination by reason of cause, Executive shall forfeit
unexercised options and other outstanding awards. Vested options must be
exercisable within 60 days after termination.

 

5

--------------------------------------------------------------------------------




 

(d)

VOLUNTARY TERMINATION BY EXECUTIVE.

 

In the event that Executive terminates employment pursuant to Section 5(d), and
other than for a resignation tendered pursuant to Section 7 of this Agreement,
the Company shall pay the following amounts to Executive:

 

(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination.

 

(ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c) hereof shall be determined
and paid in accordance with the terms of such plans, policies and arrangements.

 

 

(e)

TERMINATION BY THE COMPANY WITHOUT CAUSE.

 

In the event that Executive’s employment is terminated by the Company pursuant
to Section 5(e) for reasons other than death, Total Disability or Cause, the
Company shall pay the following amounts to Executive:

 

(i) Any accrued but unpaid Base Salary for services rendered to the date of
termination, any accrued but unpaid expenses required to be reimbursed under
this Agreement, any vacation accrued to the date of termination.

 

(ii) Any benefits to which Executive may be entitled pursuant to the plans,
policies and arrangements referred to in Section 4(c) hereof shall be determined
and paid in accordance with the terms of such plans, policies and arrangements.

 

(iii) An amount equal to two times (2x) Base Salary payable in twenty four equal
payments (24).

 

(iv) The Company at its expense will continue for Executive and Executive’s
spouse and dependents, all health benefit plans, programs or arrangements,
whether group or individual, in which Executive was entitled to participate at
any time during the twelve-month period prior to the date of termination, until
the earliest to occur of (A) one (1) year after the date of termination; (B)
Executive’s death (provided that benefits payable to Executive’s beneficiaries
shall not terminate upon Executive’s death); or (C) with respect to any
particular plan, program or arrangement, the date Executive becomes covered by a
comparable benefit by a subsequent employer. In the event that Executive’s
continued participation in any such plan, program, or arrangement of the Company
is prohibited, the Company will arrange to provide Executive with benefits
substantially similar to those which Executive would have been entitled to
receive under such plan, program, or arrangement, for such period.

 

6

--------------------------------------------------------------------------------




(v) Except to the extent prohibited by law, Executive will be 100% vested in all
benefits, awards, and grants accrued but unpaid as of the date of termination
under any pension plan, profit sharing plan, supplemental and/or incentive
compensation plans, and stock option plans in which Executive was a participant
as of the date of termination. Executive shall have up to one hundred eighty
(180) days from the date of termination to exercise stock options.

 

 

(f)

NO OTHER BENEFITS OR COMPENSATION.

 

Except as may be provided under this Agreement, under the terms of any incentive
compensation, employee benefit, or fringe benefit plan applicable to Executive
at the time of Executive’s termination or resignation of employment, Executive
shall have no right to receive any other compensation, or to participate in any
other plan, arrangement or benefit, with respect to future periods after such
termination or resignation.

 

 

(g)

SUSPENSION OR TERMINATION OF BENEFITS AND COMPENSATION.

 

In the event that the Company, in its sole discretion determines that, without
the Company’s express written consent, Executive has

 

(i) directly or indirectly engaged in, assisted or have any active interest or
involvement whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holding of less than 1% of the stock
of a public company), partner, proprietor, or any type of principal whatsoever,
in any person, firm, or business entity which is directly or indirectly
competitive with the Company or any of its affiliates, or

 

(ii) directly or indirectly, for or on behalf of any person, firm, or business
entity which is directly or indirectly competitive with the Company or any of
its affiliates (A) solicited or accepted from any person or entity who is or was
a client of the Company during the term of Executive’s employment hereunder or
during any of the twelve calendar months preceding or following the termination
of Executive’s employment any business for services similar to those rendered by
the Company, (B) requested or advised any present or future customer of the
Company to withdraw, curtail or cancel its business dealings with the Company,
or (C) requested or advised any employee of the Company to terminate his or her
employment with the Company; the Company shall have the right to suspend or
terminate any or all remaining benefits payable pursuant to Section 6 of this
Agreement. Such suspension or termination of benefits shall be in addition to
and shall not limit any and all other rights and remedies that the Company may
have against Executive.

 

7

--------------------------------------------------------------------------------




7.

RESIGNATION BY EXECUTIVE FOR GOOD REASON AND COMPENSATION PAYABLE FOLLOWING
CHANGE IN CONTROL.

 

 

(a)

RESIGNATION FOR GOOD REASON FOLLOWING CHANGE IN CONTROL.

 

In the event a “Change in Control” occurs, Executive will be paid the
compensation described in this Section 6(e) if Executive resigns or is
terminated (both a “resignation” and “termination” being referred to as
“termination” for the purposes of this Section 7) from employment with the
Company at any time prior to the six (6) month anniversary of the date of the
Change in Control following the occurrence of any of the following events:

 

(i) without Executive’s express written consent, the assignment to Executive of
any duties inconsistent with Executive’s positions, duties, responsibilities and
status with the Company immediately before a Change in Control, or a change in
Executive’s reporting, responsibilities, titles or offices as in effect
immediately before a Change in Control, or any removal of Executive from, or any
failure to re-elect Executive to, any of such positions, except in connection
with the termination of Executive’s employment as a result of death, or by the
Company for Total Disability or Cause, or by Executive other than for the
reasons described in this Section 7(a);

 

(ii) a reduction by the Company in Executive’s Base Salary as in effect
immediately before a Change in Control;

 

(iii) the failure of the Company substantially to maintain and to continue
Executive’s participation in the Company’s benefit plans as in effect
immediately before a Change in Control and with all improvements therein
subsequent thereto (other than those plans or improvements that have expired
thereafter in accordance with their original terms), or the taking of any action
which would materially reduce Executive’s benefits under any of such plans or
deprive Executive of any material fringe benefit enjoyed by Executive
immediately before a Change in Control, unless such reduction or termination is
required by law;

 

8

--------------------------------------------------------------------------------




(iv) the failure of the Company to provide Executive with an appropriate
adjustment to compensation such as a lump sum relocation bonus, salary
adjustment and/or housing allowance so that Executive can purchase comparable
primary housing if required to relocate (it being the intention of this Section
7[a][iv] to keep the Executive “whole” if required to relocate). In this regard,
comparable housing shall be determined by comparing factors such as location
(taking into account, by way of example, items such as the value of the
surrounding neighborhood, reputation of the public school district, if
applicable, security and proximity to Executive’s place of work), quality of
construction, design, age, size of the housing and the ratio of the monthly
payments including principle, interest, taxes and insurance to the Executive’s
take home pay, to housing most recently owned by Executive prior to, or as of
the effective date of the change of control;

 

(v) the failure by the Company to pay Executive any portion of Executive’s
current compensation, or any portion of Executive’s compensation deferred under
any plan, agreement or arrangement of or with the Company, within seven (7) days
of the date such compensation is due; or

 

(vi) the failure by the Company to obtain an assumption of, and agreement to
perform the obligations of the Company under this Agreement by any successor to
the Company.

 

 

(b)

CHANGE IN CONTROL.

 

For purposes of this Agreement, “Change in Control” means the occurrence of any
of the following events:

 

(i) Any transfer to, assignment to, or any acquisition by any person,
corporation or other entity, or group thereof, of the beneficial ownership,
within the meaning of Section 13(d) of the Securities Exchange Act of 1934, of
any securities of the Company, which transfer, assignment or acquisition results
in such person, corporation, entity, or group thereof, becoming the beneficial
owner, directly or indirectly, of securities of the Company representing 25
percent (25%) or more of the combined voting power of the Company’s then
outstanding securities; or

 

(ii) As a result of a tender offer, merger, consolidation, sale of assets, or
contested election, or any combination of such transactions, the persons who
were directors immediately before the transaction shall cease to constitute a
majority of the Board of Directors of the Company or any successor to the
Company.

 

9

--------------------------------------------------------------------------------




8.

RESTRICTIVE COVENANTS

 

 

(a)

COMPETITIVE ACTIVITY.

 

Executive covenants and agrees that at all times during Executive’s period of
employment with the Company, and during the period that payments are made to
Executive pursuant to Section 6 of this Agreement, Executive will not engage in,
assist, or have any active interest or involvement (whether as an employee,
agent, consultant, creditor, advisor, officer, director, stockholder (excluding
holding of public company), partner, proprietor or any type of principal
whatsoever in any person, firm, or business entity which, directly or
indirectly, is engaged in any business that is competitive with the business of
the Company (or any affiliate of the Company). Executive further agrees that for
a period of one (1) year after the date payments made to Executive pursuant to
Section 6 of this Agreement cease, or for a period of two (2) years following
the date of termination, whichever is later, Executive will not, directly or
indirectly, within 75 miles of any operating location of the Company (or any
affiliate of the Company), engage in, assist, or have any active interest or
involvement, whether as an employee, agent, consultant, creditor, advisor,
officer, director, stockholder (excluding holding of less that 1% of the stock
of a public company), partner, proprietor or any type of principal whatsoever in
any person, firm, or business entity which, directly or indirectly, is engaged
in any business that is competitive with the business of the Company (or any
affiliate of the Company).

 

 

(b)

NON-SOLICITATION.

 

Executive covenants and agrees that at all times during Executive’s period of
employment with the Company, and for a period of one (1) year after the date
payments made to Executive pursuant to Section 6 of this Agreement cease, or two
(2) years after the date of termination of the Executive’s employment for any
reason, whichever date is later, Executive will not directly or indirectly (i)
induce any customers of the Company (or its affiliates) to patronize any similar
business which competes with the business of the Company; (ii) canvass, solicit
or accept any similar business from any customer of the Company (or its
affiliates); (iii) directly or indirectly request or advise any customers of the
Company (or its affiliates) to withdraw, curtail, materially amend or cancel
such customer’s business with the Company; or (iv) directly or indirectly
disclose to any other person, firm or corporation the names or addresses of any
of the customers of the Company (or its affiliates).

 

10

--------------------------------------------------------------------------------




 

(c)

NON-DISPARAGEMENT.

 

Executive covenants and agrees that Executive shall not engage in any pattern of
conduct that involves the making or publishing of written or oral statements or
remarks (including, without limitation, the repetition or distribution of
derogatory rumors, allegations, negative reports or comments) which are
disparaging, deleterious or damaging to the integrity, reputation or good will
of the Company, its management, or of management of affiliates of the Company.

 

 

(d)

PROTECTED INFORMATION.

 

Executive recognizes and acknowledges that Executive has had and will continue
to have access to various confidential or proprietary information concerning the
Company and its affiliates of a special and unique value which may include,
without limitation, (i) books and records relating to operation, finance,
accounting, sales, personnel and management, (ii) policies and matters relating
particularly to operations such as customer service requirements, costs of
providing service and equipment, operating costs and pricing matters, and (iii)
various trade or business secrets, including customer lists, route sheets,
business opportunities, marketing or business diversification plans, business
development and bidding techniques, methods and processes, financial data and
the like (collectively, the “Protected Information”). Executive therefore
covenants and agrees that Executive will not at any time, either while employed
by the Company or afterwards, make any independent use of, or disclose to any
other person or organization any of the Protected Information.

 

9.

ENFORCEMENT OF COVENANTS.

 

 

(a)

TERMINATION OF EMPLOYMENT AND FORFEITURE OF COMPENSATION.

 

Executive agrees that any breach by Executive of any of the covenants set forth
in Section 8 hereof during Executive’s employment by the Company, shall be
grounds for immediate termination of employment for cause and forfeiture of any
accrued and unpaid salary, bonus, commissions or other compensation of such
Executive as liquidated damages, which shall be in addition to and not exclusive
of any and all other rights and remedies the Company may have against Executive.

 

11

--------------------------------------------------------------------------------




 

(b)

RIGHT TO INJUNCTION.

 

Executive acknowledges that a breach of the covenants set forth in Section 8
hereof will cause irreparable damage to the Company with respect to which the
Company’s remedy at law for damages will be inadequate. Therefore, in the event
of breach of anticipatory breach of the covenants set forth in this section by
Executive, Executive and the Company agree that the Company shall be entitled to
the following particular forms of relief, in addition to remedies otherwise
available to it at law or equity; (i) injunctions, both preliminary and
permanent, enjoining or retraining such breach or anticipatory breach and
Executive hereby consents to the issuance thereof forthwith and without bond by
any court of competent jurisdiction; and (ii) recovery of all reasonable sums
expended and costs, including reasonable attorney’s fees, incurred by the
Company to enforce the covenants set forth in this section.

 

 

(c)

SEPARABILITY OF COVENANTS.

 

The covenants contained in Section 8 hereof constitute a series of separate
covenants, one for each applicable State in the United States and the District
of Columbia, and one for each applicable foreign country. If in any judicial
proceeding, a court shall hold that any of the covenants set forth in Section 8
exceed the time, geographic, or occupational limitations permitted by applicable
laws, Executive and the Company agree that such provisions shall and are hereby
reformed to the maximum time, geographic, or occupational limitations permitted
by such laws. Further, in the event a shall be deemed eliminated from the
provisions of this Agreement for the purpose of such proceeding to the extent
necessary to permit the remaining separate covenants to be enforced in such
proceeding. Executive and the Company further agree that the covenants in
Section 8 shall each be construed as a separate agreement independent of any
other provisions of this Agreement, and the existence of any claim or cause of
action by Executive against the Company whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
any of the covenants of Section 8.

 

10.

DISPUTES AND PAYMENT OF ATTORNEY’S FEES

 

If at any time during the term of this Agreement or afterwards there should
arise any dispute as to the validity, interpretation or application of any term
or condition of this Agreement, the Company agrees, upon written demand by
Executive to reimburse Executive for Executive’s costs and reasonable attorney’s
fees (including expenses of investigation and disbursements for the fees and
expenses of experts, etc.) incurred by Executive in connection with any such
dispute or any litigation provided that Company shall not have an obligation to
reimburse Executive if Company is the prevailing party with respect to any
dispute or litigation arising under this Agreement. Under no circumstances shall
Executive be obligated to pay or reimburse the Company for any attorneys’ fees,
costs or expenses incurred by the Company. The provisions of this Section 10
shall survive the expiration or termination of this Agreement and of Executive’s
employment hereunder.

 

12

--------------------------------------------------------------------------------




11.

WITHHOLDING OF TAXES.

 

The Company may withhold from any compensation and benefits payable under this
Agreement all applicable federal, state, local, or other taxes.

 

12.

NON-DISCLOSURE OF AGREEMENT TERMS.

 

Executive agrees that Executive will not disclose the terms of this Agreement to
any third party other than Executive’s immediate family, attorney, accountants,
or other consultants or advisors who need to know or except as may be required
by any governmental authority.

 

13.

SOURCE OF PAYMENTS.

 

All payments provided under this Agreement, other than payments made pursuant to
a plan which provides otherwise, shall be paid from the general funds of the
Company, and no special or separate fund shall be established, and no other
segregation of assets made, to assure payment. Executive shall have no right,
title or interest whatever in or to any investments which the Company may make
to aid the Company in meeting its obligations hereunder. To the extent that any
person acquires a right to receive payments from the Company hereunder, such
right shall be no greater than the right of an unsecured creditor of the
Company.

 

14.

ASSIGNMENT.

 

Except as otherwise provided in this Agreement, this Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
heirs, representatives, successors and assigns. This Agreement shall not be
assignable by Executive, and shall be assignable by the Company only to any
corporation or other entity resulting from the reorganization, merger or
consolidation of the Company with any other corporation or entity or any
corporation or entity to or with which the Company’s business or substantially
all of its business or assets may be sold,

exchanged or transferred.

 

15.

ENTIRE AGREEMENT; AMENDMENT.

 

This Agreement shall supersede any and all existing oral or written agreements,
representations, or warranties between Executive and the Company or any of its
affiliates relating to the terms of Executive’s employment by the Company. It
may not be amended except by a written agreement signed by both parties.

 

16.

GOVERNING LAW.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to agreements made and to be performed in that
State, without regard to its conflict of laws provisions.

 

13

--------------------------------------------------------------------------------




17.

NOTICES.

 

Any notice, consent, request or other communication made or given in connection
with this Agreement shall be in writing and shall be deemed to have been duly
given when delivered or mailed by registered or certified mail, return receipt
requested, or by facsimile or by hand delivery, to those listed below at their
following respective addresses or at such other address as each may specify by
notice to the others:

 

 

 

To the Company:

 

 

Brian Geiger, Chief Financial Officer

 

Lander Co., Inc.

 

 

2000 Lenox Drive

 

 

Suite 202

 

 

Lawrenceville, NJ 08648

 

 

 

 

To Executive:

 

 

Joseph Falsetti

 

 

____________

 

____________

 

____________

 

 

18.

MISCELLANEOUS.

 

 

(a)

WAIVER.

 

The failure of a party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver thereof or deprive
that party of the right thereafter to insist upon strict adherence to that term
or any other term of this Agreement.

 

 

(b)

SEPARABILITY.

 

Subject to Section 9 hereof, if any term or provision of this Agreement is
declared illegal or unenforceable by any court of competent jurisdiction and
cannot be modified to be enforceable, such term or provision shall immediately
become null and void, leaving the remainder of this Agreement in full force and
effect.

 

14

--------------------------------------------------------------------------------




 

(c)

HEADINGS.

 

Section headings are used herein for convenience of reference only and shall not
affect the meaning of any provision of this Agreement.

 

 

(d)

RULES OF CONSTRUCTION.

 

Whenever the context so requires, the use of the singular shall be deemed to
include the plural and vice versa.

 

 

(e)

COUNTERPARTS.

 

This Agreement may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, and such counterparts will together
constitute but one Agreement.

 

15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

LANDER CO., INC.

 

 

By:

/s/ Brian Geiger

Date:

May 20, 2005

Name:

Brian Geiger

 

Title:

Chief Financial Officer

 

 

 

 

EXECUTIVE

 

 

/s/ Joseph Falsetti

Date:

May 20, 2005

Name:  Joseph Falsetti

 

Address:

____________________

 

____________________

 

____________________

 

 

16

--------------------------------------------------------------------------------